DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4-7, filed on 3/15/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-4 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a beam forming antenna comprising: a matrix circuit having multiple final output terminals; and multiple antenna elements connected to the multiple final output terminals respectively, the matrix circuit including: a first sub-matrix which is a Butler matrix having multiple input terminals and multiple output terminals; a second sub-matrix which is a Butler matrix having multiple input terminals and multiple output terminals; and adders which combine outputs of the first sub-matrix and outputs of the second sub-matrix, wherein, by selecting any input terminal out of the multiple input terminals of the first sub-matrix or the multiple input terminals of the second sub- matrix and inputting a signal, a signal having a predetermined phase .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/24/2021